DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US Patent Number 6193312).
Regarding claim 1, Yoshida discloses a car seat comprising: a chassis having a backrest portion coupled to a base portion (of 20 and/or 80 for instance); a seat portion (3) releasably attached to the base portion, the seat portion further configured for use as a standalone booster seat (as in Figure 5); and a release handle (at 7) coupled to the seat portion and enabling detachment of the seat portion from the base portion (i.e. the frame at 7 would provide a handle to enable detachment).
Regarding claim 8, Yoshida further discloses an attachment mechanism or plurality of slots on the backrest for attaching an adjustable harness for securing a child in the car seat (while not extensively 
Regarding claims 10-12, Yoshida further discloses a selectively deployable rebound bar (72) disposed on the base portion and configured to provide resistance to any rotation of the car seat arising from an impact while the car seat is installed in a vehicle (it would be capable of functioning as such), wherein the rebound bar is configured to manually retract or fold into the base portion when not deployed (see Figure 7a for instance).
 Regarding claims 13 and 14, Yoshida further discloses the car seat is configured for installation as either a rear- facing car seat or a forward-facing car seat (see figures), and wherein the car seat is configured as a high-back booster seat (it is viewed as such).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Strong et al. (US Patent Number 8845022).  Yoshida discloses a seat as explained above including using at least one vehicle belt to secure the seat via a belt path disposed on the backrest portion and a belt path disposed on the base portion for securing the chassis in a front-facing or rear-facing position onto a vehicle seat (see figures), but does not disclose a tension arm.  Strong discloses a related device including a tension arm (30) having a first end pivotally coupled to a backrest portion and a second end of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/Primary Examiner, Art Unit 3636